            Case 1:20-cv-07719-JPO Document 15 Filed 02/18/21 Page 1 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 PETER ANTHONY COLE,

                                  Plaintiff,
                                                                    20 Civ. 7719 (JPO)
                        v.

 UNITED STATES OF AMERICA,

                                  Defendant.


                   PRIVACY ACT ORDER AND PROTECTIVE ORDER

       Pursuant to the provisions of Rule 26(c) of the Federal Rules of Civil Procedure, the Court

enters this Privacy Act Order and Protective Order, upon the joint request of Plaintiff and the

United States of America (together, the “Parties”), for the purposes of facilitating the disclosure of

information that otherwise would be prohibited from disclosure under the Privacy Act of 1974, 5

U.S.C. § 552a (the “Privacy Act”), and assuring the confidentiality of information that may be

disclosed by the Parties or by any non-party agencies, departments, or offices of the United States

of America in the course of discovery proceedings. The Court, having found that good cause exists

for entry of this Privacy Act Order and Protective Order, HEREBY ORDERS:

       1.       Pursuant to 5 U.S.C. § 552a(b)(11), this Order authorizes the United States to

produce information that otherwise would be prohibited from disclosure under the Privacy Act

without presenting Privacy Act objections to this Court for a decision regarding disclosure. To the

extent the Privacy Act allows the disclosure of information pursuant to a court order, this Order

constitutes such a court order and authorizes the disclosure of that information. Nothing in this

paragraph, however, shall require production of information that is prohibited from disclosure

(even with the entry of this Order) by other applicable privileges, statutes, regulations, or




                                                  1
            Case 1:20-cv-07719-JPO Document 15 Filed 02/18/21 Page 2 of 9




authorities. The terms of this Order shall govern the safeguarding of such information by all

individuals referenced herein.

       2.       As used in this Order, the term “Protected Information” constitutes any and all

documents or records, and information contained therein, that contain (a) medical, psychological,

or mental health records and other medical information; (b) information of a personal or intimate

nature concerning an individual (including without limitation information concerning medical

conditions and private family affairs); (c) financial account information and Social Security

numbers; (d) dates of birth; (e) sensitive law enforcement information; or (f) information

protected from disclosure by the Privacy Act or otherwise required to be kept confidential by

law or by court order, provided however that any person or entity has the right to waive

confidentiality with respect to information pertaining to him, her, or it to the extent permitted

under law.

       3.       Information that the Parties wish to designate as Protected Information shall be

designated as such by stamping the legend “Subject to Protective Order” on any document or

record containing Protected Information prior to the production of such document or record.

       4.       Any Party who objects to any designation of confidentiality may at any time before

the trial of this action serve upon counsel for the producing Party a written notice stating with

particularity the grounds of the objection. If the Parties cannot reach agreement promptly, counsel

for all affected Parties will address their dispute to the Court.

       5.       Any Party who requests additional limits on disclosure (such as “attorneys’ eyes

only” in extraordinary circumstances), may at any time before the trial of this action serve upon

counsel for the recipient parties a written notice stating with particularity the grounds of the




                                                   2
            Case 1:20-cv-07719-JPO Document 15 Filed 02/18/21 Page 3 of 9




request. If the Parties cannot reach agreement promptly, counsel for all affected Parties will address

their dispute to the Court.

       6.       Except as provided in this Order, all Protected Information produced or exchanged

pursuant to this Order shall be used solely for the purposes of this action and for no other purpose

whatsoever, and shall not be published to the general public in any form, or otherwise disclosed,

disseminated, or transmitted to any person, entity, or organization, except in accordance with the

terms of this Order.

       7.       Any document or record designated as Protected Information may be disclosed only

to the following qualified persons:

                i.      The United States of America, attorneys for the United States of America,

and any support staff or other employees of the United States or attorneys of record of the United

States of America who are assisting in the defense of this action;

               ii.      Plaintiff, attorneys for Plaintiff, and any support staff or other employees of

Plaintiff’s attorneys of record of Plaintiff who are assisting in the maintenance of this action;

              iii.      Experts or consultants retained for this action by counsel to a party, and any

support staff or other employees for such experts or consultants who are assisting in the expert’s

work for this action;

              iv.       Court reporters, stenographers, or other deposition staff engaged to record

deposition testimony, and their employees who are assisting in the preparation of transcripts of

such deposition testimony;

               v.       Witnesses called to give testimony in this matter, to the extent the witnesses’

testimony may relate to documents designed as Protected Information;

              vi.       Court employees and Court staff; and




                                                   3
               Case 1:20-cv-07719-JPO Document 15 Filed 02/18/21 Page 4 of 9




                 vii.     Such other persons as hereafter may be authorized by the Court upon motion

of any party.

          8.       A copy of this Order shall be delivered to each qualified person to whom a

disclosure of Protected Information is made, at or before the time of disclosure, by the Party

making the disclosure or by its counsel. The provisions of this Order shall be binding upon that

person.

          9.       All qualified persons, including the parties and their respective counsel, to whom

Protected Information is disclosed, are hereby prohibited from disclosing information designated

as Protected Information to any unauthorized person, except as provided in this Order.

          10.      Any deposition questions intended to elicit testimony regarding Protected

Information shall be conducted only in the presence of persons authorized to review the Protected

Information. Testimony at any deposition may be designated in good faith by any party as

Protected Information by indicating on the record at the deposition that the specified part of the

testimony is Protected Information. A Party may specifically designate information contained in

the transcript as Protected Information, whether or not previously so designated, by notifying all

Parties in writing of the specific pages and lines of the transcript that contain such information.

          11.      The Parties will use their best efforts to minimize the need to file documents under

seal.

          12.      Notwithstanding any other provision, no document may be filed with the Clerk

under seal without a further Order of this Court addressing the specific documents or portions of

documents to be sealed. Unless otherwise ordered, a party seeking to file an opposing Party’s

confidential information shall so advise the opposing Party fourteen (14) days in advance

specifying the precise portion of the information the Party seeks to use, the general purpose thereof




                                                    4
          Case 1:20-cv-07719-JPO Document 15 Filed 02/18/21 Page 5 of 9




and any redactions to which the Party does not object. Within seven (7) days thereafter, the party

whose confidential information is sought to be used may make an application to seal in accordance

with the first paragraph of this Order, indicating the portion or portions of the information it seeks

to have sealed. Nothing herein is intended to alter or modify the applicability of Rule 5.2, Fed. R.

Civ. P., to this case. The redactions expressly authorized by Rule 5.2 may be made without further

application to the Court.

       13.     Nothing in this Order shall preclude any disclosure of Protected Information to any

judge, magistrate judge, or employee of the Court for purposes of this action.

       14.     Nothing contained in this Order shall be construed to prejudice any Party’s right to

use in open court any Protected Information, provided that reasonable notice of the potential

disclosure of the Protected Information shall be given to the producing Party so that the producing

party may move to seal the document, or otherwise seek to prevent the disclosure or dissemination

of the Protected Information, in advance of its use in open court.

       15.     Any Party seeking to maintain the confidentiality of documents or information

used at trial shall make a separate application to the presiding trial judge at the time of trial.

       16.     If counsel for any Party is required by law or court order to disclose, disseminate,

or transmit Protected Information produced under this Order to any person or entity not identified

herein as a qualified person, the name of that person or entity and the reason access is required

shall be provided to the producing Party no less than 14 days prior to disclosure, dissemination, or

transmittal so as to provide the producing Party sufficient time to object and seek a protective order

as necessary. There shall be no disclosure after an objection has been made until the objection has

been resolved unless disclosure, dissemination, or transmission is required sooner by law or court

order. If Protected Information produced under this Order is required by law or court order to be




                                                  5
          Case 1:20-cv-07719-JPO Document 15 Filed 02/18/21 Page 6 of 9




disclosed to a person or entity not identified herein as a Qualified Person, the person or entity

receiving the Protected Information shall, before receiving the Protected Information, be provided

with a copy of this Order and shall acknowledge their agreement to comply with this Order by

signing a copy of the attached acknowledgment form. A copy of each such acknowledgment form

must be provided promptly after its execution to counsel of record for the producing party.

       17.     After the final disposition of this action, including any and all appeals, and within

fourteen days of the request of any Party, all Protected Information and copies thereof in the

possession of any qualified persons, other than counsel for the parties, shall be returned to the

producing Parties or destroyed. If the Protected Information is destroyed, the party that has

destroyed the Protected Information shall certify in writing to the producing Party that the

Protected Information in its possession has been destroyed.

       18.     If a party inadvertently fails to designate material as Protected Information at the

time of production, this shall not in itself be deemed a waiver of any claim of confidentiality as to

that Protected Information. The producing Party may correct its failure to designate an item as

Protected Information by taking reasonable steps to notify all receiving persons of its failure, and

by promptly supplying all receiving persons with new copies of any documents bearing corrected

designations. Within five business days of receiving copies of any documents bearing corrected

designations pursuant to this paragraph, the receiving persons shall return or destroy the

improperly designated materials, and certify in writing to the producing Party that such materials

have been returned or destroyed.

       19.     This Order does not constitute any ruling on the question of whether any particular

document or category of information is properly discoverable, and does not constitute any ruling




                                                 6
          Case 1:20-cv-07719-JPO Document 15 Filed 02/18/21 Page 7 of 9




on any potential objection to the discoverability, relevance, or admissibility of any document or

information.

       20.     Nothing in this Order shall be construed as a waiver of any defense, right, objection,

or claim by any Party, including any objection to the production of documents and any claim of

privilege or other protection from disclosure.

       21.     Nothing in this Order shall affect the right of any Party to seek additional protection

against the disclosure of any documents or materials, or of the Parties to seek additional

disclosures.

       22.     Nothing in this Order shall prevent the disclosure of Protected Information to

governmental authorities for purposes of enforcement of criminal laws or in furtherance of civil

enforcement or regulatory proceedings.

       23.     Nothing in this Order shall prevent any disclosure of Protected Information by the

party or entity that designated the information as such.          Notwithstanding any purported

designation by the producing party, (a) information and documents that are in the public domain

or obtained by the receiving Party other than through discovery in the action and (b) documents

or information that are held by a court not to constitute Protected Information, shall not be

deemed or considered to be Protected Information.

       24.     The terms of this Order shall survive the termination of this action for purposes of

enforcing this Order.




                                                 7
         Case 1:20-cv-07719-JPO Document 15 Filed 02/18/21 Page 8 of 9




SO STIPULATED AND AGREED TO BY:


Dated: Brooklyn, New York               Dated: New York, New York
       February 17, 2021                       February 17, 2021

      AVANZINO & MORENO                     AUDREY STRAUSS
      Attorney for the Plaintiff            United States Attorney for the
                                            Southern District of New York
                                            Attorney for United States of America

                                        By: _/s/ Allison M. Rovner
By:   /s/ Marc Gertler
                                            ALLISON M. ROVNER
       MARC GERTLER, ESQ.
                                            Assistant United States Attorney
       Avanzino & Moreno
       26 Court Street, Suite 2015          86 Chambers Street, 3rd Floor
                                            New York, New York 10007
       Brooklyn, NY 11242
                                            (212) 637-2691
       (646) 354-3614
                                            allison.rovner@usdoj.gov
       marcgertlerlaw@gmail.com




SO ORDERED:

Dated: New York, New York
       February 18, 2021
                                     ____________________________________
                                     HON. J. PAUL OETKEN
                                     United States District Judge




                                       8
          Case 1:20-cv-07719-JPO Document 15 Filed 02/18/21 Page 9 of 9




                                             EXHIBIT 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 PETER ANTHONY COLE,

                                Plaintiff,
                                                                20 Civ. 7719 (JPO)
                       v.

 UNITED STATES OF AMERICA,

                                Defendant.


                                  ACKNOWLEDGEMENT

        I have read and I understand the Privacy Act Order and Protective Order entered by the

Court in Peter Anthony Cole v. United States of America, Case No. 20 Civ. 7719 (JPO), and I agree

to be bound by its terms.


Date:                 ___________________________


Name (printed):       ___________________________


Signature:            __________________________




                                                 9
